Citation Nr: 0803081	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-25 120	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a lumbar spine disability prior to October 5, 2006.

2.  Entitlement to an evaluation in excess of 40 percent for 
a lumbar spine disability beginning October 5, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from March 1978 to 
February 1984, and from January 1988 to February 2002.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina that 
assigned an evaluation of 20 percent for the appellant's 
service-connected lumbar spine disability.  Thereafter, in a 
rating decision issued in March 2007, the RO increased the 
appellant's disability evaluation for the lumbar spine 
disability from 20 percent to 40 percent, effective October 
5, 2006, the date of a VA medical examination.  However, it 
is presumed that the appellant is seeking the maximum benefit 
allowed by law and regulation, and "it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, the rating issues on appeal are as set 
forth on the title page of this decision.

In January 2006, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  The Board thereafter remanded the case for 
additional development in April 2006.  The case has now been 
returned to the Board for appellate review.

The Board notes that the regulations used to evaluate 
diseases and injuries of the spine have changed since the 
appellant submitted his increased rating claim in August 
2003.  These changes became effective on September 26, 2003.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243 (2004).


FINDINGS OF FACT

1.  Prior to November 1, 2003, the level of disability 
produced by the appellant's lumbar spine disability was 
consistent with moderate limitation of motion of the lumbar 
spine, but not severe limitation of motion of the lumbar 
spine or severe lumbosacral strain or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.

2.  As of November 1, 2003, the level of disability produced 
by the appellant's lumbar spine disability was consistent 
with forward flexion of the thoracolumbar spine limited to 30 
degrees or less.

3.  The appellant has never had any ankylosis of the lumbar 
spine or of the entire thoracolumbar spine. 

4.  The appellant has not demonstrated separate neurologic 
impairment due to the lumbar spine disability or any 
incapacitating episodes caused by the lumbar spine 
disability.

5.  The disability picture caused by the appellant's lumbar 
spine disability is not so unusual as to render the 
application of the regular rating provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but no 
more, were met for the appellant's lumbar spine disability as 
of November 1, 2003, but not before that date.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5289, 
5292, 5293, 5295 (2003); 38 C.F.R. §§ 5235-5243 (2007).

2.  The criteria for an evaluation in excess of 40 percent 
for the appellant's lumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 5235-
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The appellant was provided with such notice as 
to increased ratings in an August 2003 letter from the RO; 
this notice was provided prior to the February 2004 rating 
decision.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in April 2006.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Therefore, the Board finds 
that any error in the timing of the appellant's notification 
of the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's VA outpatient medical 
records.  Private outpatient records have also been 
associated with the claims file.  The appellant was afforded 
VA examinations.  He was given the opportunity to present 
testimony at a Board videoconference held at the RO.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  He testified in 
January 2006 that he had submitted all pertinent private 
medical records.  See Hearing Transcript p. 10.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

During his January 2006 Board videoconference hearing, the 
appellant testified that his back pain was constant and that 
there were days he could hardly get out of bed due to pain.  
He further stated that he experienced muscle spasms.  He said 
that he had tried various treatments without success.  The 
appellant maintained that he did have to miss work because of 
back pain.  He described experiencing severe episodes two to 
three times per month.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant underwent a VA medical examination in March 
2003; he complained of back pain and stiffness.  He also 
stated that he seldom experienced any radiation of pain.  On 
physical examination, he exhibited 60 degrees of forward 
flexion, 10 degrees of extension and 20 degrees of right and 
left lateral bending.  Straight leg raising tests were 
negative.  Motor testing was 5/5.  The appellant was able to 
heel-toe walk, squat and rise without difficulty.  There were 
no back spasms.  

Review of the appellant's VA outpatient treatment records 
reveals that, in December 2002, the appellant complained of 
moderate low back pain that was worse with activity, along 
with numbness and tingling of the left leg.  His ambulation 
was normal on physical examination.  There was no muscle 
atrophy.  There was no tenderness over the spine.  The 
appellant exhibited 45 degrees of flexion in June 2003.  
Straight leg raises were negative bilaterally.  The 
appellant's gait was normal.

The appellant underwent another VA medical examination on 
November 1, 2003; he complained of pain and stiffness in his 
back.  He reported that he only occasionally had episodes of 
tingling into his toes.  The appellant said that he had had 
to miss work due to back pain on eight to ten occasions 
during the previous year.  He stated that he had flare-ups 
every one to two months and that with those he had an 
additional limitation of one-half of his baseline motion.  On 
physical examination, there were no spasms and sensation was 
normal.  There was lumbar paraspinal tenderness.  Lower 
extremity strength was 5/5.  Straight leg raises were 
negative.  The appellant demonstrated 60 degrees of forward 
flexion, 10 degrees of extension and 30 degrees of right and 
left bending.  The motion was accomplished with pain.  There 
was no evidence of increased fatigability on repeat 
examination.

The appellant received a lumbar facet joint injection at the 
Carolina Pain Specialists in January 2004.  A note dated in 
the next month indicates that the appellant was not having 
radicular symptoms of sufficient frequency or magnitude that 
any improvement would be readily apparent.  

A September 2004 treatment record from the Columbia 
Rehabilitation Clinic indicates that the appellant exhibited 
29 degrees of forward flexion, seven degrees of extension, 18 
degrees of right lateral bending and 10 degrees of left 
lateral bending.  The conclusion was that the appellant was 
qualified for sedentary to light work.

Review of medical treatment records from Montcrief Army 
Community Hospital (MACH) dated between July 2001 and August 
2005 reveals that the appellant complained of back pain and 
stiffness in September 2004.  On physical examination, his 
back was tender to palpation, but there was no swelling or 
muscle spasm.  In April 2005, the appellant received an 
intramuscular injection after exhibiting a left positive 
straight leg raise at 60 degrees.  The appellant's back was 
tender to palpation, but there was no swelling or muscle 
spasm.  He complained of radicular pain.  The next month, the 
appellant had no weakness or numbness of the left leg.  
Straight leg raises were negative bilaterally.  The appellant 
was limping.  There were no sensory examination 
abnormalities.  The appellant's health care provider 
concluded that the appellant's current symptoms did not 
reflect the existence of a herniated disc.  

The appellant underwent a VA medical examination in June 
2005; the examiner reviewed the appellant's claims file.  The 
appellant complained of pain radiating to his legs, primarily 
the left leg.  He said that he had a problem walking, 
particularly when the pain was intense.  The appellant stated 
that he experienced pain all of the time with exacerbations 
and occasional remissions.  On physical examination, the 
appellant demonstrated 45 degrees of forward flexion, 15 
degrees of extension, 25 degrees of right and left lateral 
flexion and 25 degrees of right and left rotation.  Motion 
was accomplished with pain, but there was no change in range 
of motion after repetitive use.  Straight leg raises were 
positive bilaterally, the left more than the right.  Motor 
strength was normal.  There were no definitive sensory 
changes. The appellant's gait was described as normal.

Review of the appellant's VA treatment records dated in 2005 
reveals that he reported, in June 2005, that his symptoms 
were much worse and that his left leg was tingling.  On 
physical examination, motor function was intact.  The 
appellant's gait was slow with a slight limp.  The next 
month, the appellant reported that the pain was mostly in his 
low back and left leg, but also some symptoms were in the 
right leg.  On physical examination the appellant's gait was 
steady and motor testing was intact.  It was noted that the 
appellant had undergone nerve conduction testing in July 2005 
the results of which were normal.  In August 2005, the 
appellant was independent in ambulation with a mild antalgic 
gait to the left lower extremity.  There was no atrophy.  
Straight leg raises were negative.  The appellant exhibited 
full lumbar range of motion.  There was no leg length 
discrepancy.  In September 2005, the appellant described his 
pain as 3/10.  His range of motion was within normal limits, 
as was his strength and muscle flexibility.  The paraspinals 
were tender to palpation.  Straight leg raising was positive, 
the left greater than the right.  The appellant was issued a 
TENS unit.

The appellant underwent a VA medical examination in October 
2006; the examiner reviewed the appellant's claims file.  The 
appellant reported that he had undergone physical therapy, 
chiropractic care, traction, epidural injections and use of a 
TENS unit without any significant improvement.  He complained 
of stabbing pain in his lower back that ran down both his 
legs.  He said that it affected his ability to walk.  The 
appellant reported no incapacitating episodes during the 
previous 12 months.  He said that his activities of daily 
living, including work, were affected by his back pain.  On 
physical examination, there were bilateral paravertebral 
muscle spasms from T12 to the sacral area.  There was 
tenderness at L2.  Straight leg raises were negative.  Motor 
strength was 4/5 and light touch testing was intact 
bilaterally.  The appellant exhibited 30 degrees of truncal 
flexion, 10 degrees of extension, 40 degrees of right and 
left lateral flexion and 15 degrees of right and left lateral 
flexion.  Motion was accomplished with pain.  There was no 
additional pain, fatigue, weakness or lack of endurance 
following repetitive use.  

The radiographic examination reports of record indicate that 
the appellant has both degenerative joint disease of the 
lumbar spine and degenerative disc disease of the lumbar 
spine.  Each condition has been included in the appellant's 
lumbar spine disability.

The regulations used to evaluate diseases and injuries of the 
spine have changed since the appellant submitted his 
increased rating claim on August 19, 2003.  These changes 
became effective on September 26, 2003.  See 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2007))).

The applicable regulations in effect at the time of the 
appellant's increased rating claim on August 19, 2003 
contained a number of Diagnostic Codes relating to the lumbar 
spine.  

Moderate limitation of motion of the lumbar spine was rated 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  Under Diagnostic Code 5295, a 20 percent 
evaluation was warranted for a lumbosacral strain when there 
was muscle spasm on extreme forward bending, unilateral loss 
of lateral spine motion in a standing position.  

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion 
under Diagnostic Code 5295.

A 40 percent evaluation was warranted for favorable ankylosis 
of the lumbar spine and a 50 percent evaluation was warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).

Intervertebral disc syndrome, at the time of the appellant's 
claim on August 19, 2003, was to be evaluated on the basis of 
incapacitating episodes over the previous 12 months or by 
combining separate ratings of its chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months warranted a 20 percent rating, and incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warranted a 40 
percent rating.  Id.  Incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warranted a 60 percent rating.  Id.  Incapacitating episodes 
are those of acute signs and symptoms that require bed rest 
prescribed by a physician and treatment by a physician.  Id.  
"Chronic" orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003.  68 
Fed. Reg. 51,454 (August 27, 2003).  (The appellant was 
notified of these new criteria in the May 2004 Statement of 
the Case).  This change revised the spine criteria to "ensure 
that it uses current medical terminology and unambiguous 
criteria, and [to ensure] that it reflects medical advances 
that have occurred since the last review."  In addition to 
renumbering the Diagnostic Codes, it also provides a new 
"General Rating Formula for Diseases and Injuries of the 
Spine," under which it is contemplated that all spine 
disabilities will be evaluated.  (Intervertebral disc 
syndrome will be rated under the general rating formula for 
the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  A 
20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees, 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  (The 
combined range of motion refers to the sum of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined motion for the 
thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51454, 
51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  68 Fed. Reg. 51454, 51456 (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Another factor to consider is the degree of pain experienced 
by the veteran.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
to physicians his subjective complaints of chronic pain, 
spasms and pain on use.  Objective medical evidence shows 
findings of decreased range of motion, as well as some 
tenderness and occasional spasms.

At issue before the Board is entitlement to an evaluation in 
excess of 20 percent prior to October 5, 2006.  During the 
November 1, 2003 VA medical examination, it was noted that 
the appellant had had several flare-ups during the previous 
year.  It was also noted that during these flare-ups, the 
appellant would experience a decrease to one-half of his 
baseline range of motion of 60 degrees of forward flexion - 
namely 30 degrees of forward flexion.  The appellant also 
reported missing many days of work due to his low back 
disability and there were clinical findings of lumbar 
paraspinal tenderness.  Another factor to consider is the 
degree of pain experienced by the claimant.  With increasing 
levels of pain, concomitantly increasing degrees of muscle 
spasm, weakness, atrophy, inability to function, and the 
like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
appellant has continually described to physicians his 
subjective complaints of chronic pain and pain on use, and 
objective medical evidence has indicated the existence of 
tenderness and pain on motion.  The appellant has also 
reported additional limitation of function during flare-ups.  
Furthermore, the appellant had consistently complained of low 
back pain that was worsened upon use.

The medical evidence dated prior to November 1, 2003, 
indicates that the appellant was experiencing an overall 
moderate limitation of motion.  Thus the appellant's lumbar 
spine symptomatology more closely approximated that required 
for a 20 percent evaluation under Diagnostic Code 5292 or 
Diagnostic Code 5295.  However, a higher rating would not be 
available under either of those Diagnostic Codes prior to 
November 1, 2003, when the appellant demonstrated moderate to 
severe limitation of motion when the frequency and severity 
of his flare-ups and absence from work is considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant demonstrated symptomatology commensurate 
with a 20 percent rating for moderate limitation of motion 
under Diagnostic Code 5292 around the time of his increased 
rating claim, he did not demonstrate the severe limitation of 
motion required for the next higher evaluation prior to 
November 2003.  Likewise, a higher rating would not be 
available if the appellant's back condition were to be rated 
under Diagnostic Code 5295 as he had not demonstrated severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwait's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion and 
therefore a 40 percent evaluation is not warranted under that 
Diagnostic Code prior to November 2003.  In addition, the 
appellant had not demonstrated any incapacitating attacks of 
intervertebral disc syndrome.

Under the changes set forth effective September 26, 2003, a 
40 percent evaluation required that forward flexion of the 
thoracolumbar spine be limited to 30 degrees or less, or that 
there be favorable ankylosis of the thoracolumbar spine.  See 
38 C.F.R. § 4.71a (2007).  The appellant had not demonstrated 
ankylosis of the lumbar spine nor had he demonstrated forward 
flexion limited to 30 degrees prior to November 2003.

As of November 1, 2003, the medical evidence indicates that 
the appellant was experiencing pain and stiffness, flare-ups 
every month and moderate to severe limitation of motion 
during the flare-up, including forward flexion reduced to 30 
degrees.  These findings more closely approximate the 
clinical findings for a 40 percent evaluation under the 
General Rating Formula that went into effect on September 26, 
2003 than the 20 percent evaluation under that same formula.  
Thus, the weight of such evidence is in approximate balance 
and the increase will be granted on this basis.  38 U.S.C.A. 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  While those symptoms warrant the assignment of a 
40 percent evaluation, the medical evidence does not 
demonstrate that the appellant has ankylosis of the lumbar 
spine or incapacitating episodes having a total duration of 
at least six months per 12 month-period.  Thus, a rating in 
excess of 40 percent is not warranted.

Examining the evidence summarized above, and allowing the 
appellant the benefit of the doubt, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical 
evidence of record shows that the appellant's orthopedic 
lumbar symptomatology prior to November 1, 2003 did not 
approximate the schedular criteria for an evaluation in 
excess of 20 percent.  The pain and functional limitations 
caused by the lumbar spine disorder are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine that is represented by the 20 percent rating.  A higher 
evaluation for the appellant's orthopedic manifestations of 
the lumbar spine disability is not warranted prior to 
November 1, 2003 because severe limitation of motion of the 
lumbar spine, severe lumbosacral strain, incapacitating 
episodes of intervertebral disc syndrome, or ankylosis of the 
lumbar spine was not demonstrated.

In order for a higher evaluation to be awarded for orthopedic 
manifestations from November 1, 2003 onward, the appellant 
would have had to have favorable ankylosis of the lumbar 
spine or incapacitating episodes of at least six weeks 
duration due to the service-connected pathology.  However, 
there is no medical evidence showing that the appellant has 
ever had ankylosis of the lumbar spine.  In addition, 
incapacitating episodes of intervertebral disc syndrome have 
not been demonstrated.  The Board has also considered the 
degree of limitation of motion that the appellant had, which 
in this case was moderate to severe.  Additionally, there was 
no suggestion in the record that his pain and the functional 
loss equated to any disability greater than contemplated by 
the ratings discussed above.  

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the 20 and 40 percent 
ratings that have been assigned.  Thus, 38 C.F.R. § 4.40, et 
seq. do not provide basis for the assigning of a separate 
disability rating.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbar disability causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).  During the November 2003 and 
October 2006 VA examinations, no findings of neurological 
deficits were made.  The clinical evidence of record does not 
show that the appellant's service-connected lumbar spine 
disability includes any objective neurologic abnormalities.  
For example, in July 2005, the appellant's nerve conduction 
study results were normal.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the lumbar spine 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that either one of 
the schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for lumbar spine 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his service-connected lumbar spine 
disability between 2003 and 2006, and he has not demonstrated 
marked interference with employment due to that disability.  

There is no objective evidence of any symptoms due to the 
service-connected lumbar spine disability that are not 
contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  The Board 
has applied staged ratings in this case.  In sum, the Board 
finds that under the rating criteria pertaining to the lumbar 
spine that went into effect on September 26, 2003, an 
increased 40 percent rating is warranted effective from 
November 1, 2003.  The Board further finds that the 
preponderance of the evidence is against the claim for 
ratings higher than the 20 and 40 percent now assigned; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied with respect to the assignment of ratings 
higher than that assigned in this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 40 percent, but not more, for the lumbar 
spine disability is granted, effective November 1, 2003, 
subject to the laws and regulations governing the award of 
monetary benefits.

An evaluation in excess of 40 percent for the lumbar spine 
disability beginning November 1, 2003 is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


